Exhibit 11 American Safety Insurance Holdings, Ltd. and subsidiaries Computation of Earnings Per Share Three Months Ended June 30, Six Months Ended June 30, Basic: Earnings available to common shareholders $ Weighted average common shares outstanding Basic earnings per common share $ Diluted: Earnings (loss) available to common Shareholders $ Weighted average common shares Outstanding Weighted average common shares equivalents associated with options and restricted stock Total weighted average common shares for diluted purposes Diluted earnings per common Share $ $ $ $
